Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 16 August 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



Sir
In Committee of Congress, Tapan, August 16., 1780

Inclosed you will receive copy of a letter of the 15th. Instant from the Commissary General, (see page 325).
Circumstanced as our Army at present is, the information contained in this letter becomes truely alarming. It requires the utmost attention of the Officers, together with all the necessaries, and even comforts of life, to render the service acceptable to recruits, and as the greatest part of the Army, at present consist of that class of men, if the time should unhappily arrive when we will be reduced to the necessity of putting them on half allowance of provisions, or probably have none to give them, the consequence must be, that those men unaccustomed to endure this species of distress, and not brought to that state of discipline, which can give their Officers that controul over them, they have acquired over the old soldiers, must revolt at the Idea of tamely submitting to a service, when divested as they are, of every other privilege the soldiers of all armies are entitled to, and are furnished with, they cannot receive even the means of subsistence—if reduced to the extremity I have just mentioned, and an irreconciliable disgust should once take place among these men, and desertions (or perhaps something worse) begin, the contagion, will beyond a doubt, pervade the whole Army: For it is not to be expected that the few old soldiers now remaining will be disposed to go on enduring the calamities they have so often experienced, when they find others equally bound with themselves and who have as yet had none of those difficulties to encounter manifesting so refactory a spirit, at what, they will conceive to be, trifles compared with their own sufferings.
Should such an event take place, the train of ruinous consequences that will inevitably ensue, must at once strike you so obviously, as to render unnecessary my entering into a detail of them. We do therefore earnestly request of you, Sir; that the Officers of your state, appointed to procure and forward the supplies, may be called on, in the most urgent manner, to give their utmost attention to the important business of keeping the Army regularly supplied with your quota of the articles that has been assigned to your state. As you must plainly perceive what embarrassments the least remission on the part of the States, or any of them, must  throw us into: For it must be remembered, that the monthly supplies, are no more, than what is barely necessary for the consumption of the Army in that time.
It is true that the Army does not at present amount to the numbers, on which the estimate was made, but as the men are daily coming in, we are to suppose that the compliment of men will be made up by the end of this month. But at all events it is incumbent on us, to be provided to answer the largest demands that can be made on us.
It is not only the immediate supply of the Army, that the Committee would wish to call your attention to, but likewise, the necessity there is, of the greatest punctuality in furnishing the supplies agreable to the requisitions that have been heretofore made, to prevent in future alarms, of this nature, and our giving you further trouble on the subject.
I have the honor to be, with the highest respect Your Excellency’s, Most Obt. Servant, In behalf of the Committee,

Jno. Mathews

